Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction

This application contains claims directed to the following patentably distinct species:

Species A: composite dry adhesive consisting of a resistive heating layer comprising a shape memory polymer (SMP) composite on the adhesive layer, the SMP composite including conductive particles dispersed in a SMP matrix (independent claim 1).

Species B: composite dry adhesive consisting of a resistive heating element attached to or embedded within the SMP contained in the adhesive layer (independent claim 12). 

The species A and B are independent or distinct because they are related to structurally and compositionally distinct embodiments.  Species A requires a resistive heating layer comprising a shape memory polymer (SMP) composite on the adhesive layer, the SMP composite including conductive particle, whereas species B requires a resistive heating element attached to or embedded within the SMP that is contained in 

Furthermore, if applicant elects species B (independent claim 12), then applicant is required to further elect a single species following subspecies:

Species B1: resistive heating element comprises a transparent conductive layer (claim 14).

Species B2: resistive heating element comprises a resistive heating layer comprising a SMP composite on the adhesive layer, the SMP composite including conductive particles dispersed in a SMP matrix (claim 16). 

The species B1 and B2 are independent or distinct because they are related to structurally and compositionally distinct embodiments.  Species B1 requires a transparent conductive layer, whereas species B2 requires resistive heating layer comprising a SMP composite on the adhesive layer, the SMP composite including conductive particles dispersed in a SMP matrix. 

Applicant is required under 35 U.S.C. 121 to elect a single species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims. 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.




Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to applicant’s attorney on September 6, 2019 to request an oral election to the above restriction requirement, but did not result in an election being made.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
January 7, 2022